                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   BECKLEY DIVISION


DYLAN RAY MORGAN,

                             Petitioner,

v.                                                 CIVIL ACTION NO. 5:18-cv-01359

MIKE FRANCIS,

                             Respondent.



                         MEMORANDUM OPINION AND ORDER


       On October 16, 2018, the Petitioner, proceeding pro se, filed his Petition Under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus by a Person in State Custody (Document 2). Also before the

Court is the Respondent’s Motion to Dismiss for Failure to Exhaust (Document 13) filed on

November 30, 2018.

       By Standing Order (Document 4) entered on October 18, 2018, this action was referred to

the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court

of proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636. On

May 31, 2019, the Magistrate Judge submitted a Proposed Findings and Recommendation

(Document 17) wherein it is recommended that this Court grant the Respondent’s Motion to

Dismiss for Failure to Exhaust (Document 13), dismiss the Petitioner’s Petition Under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus by a Person in State Custody (Document 2), and remove this

matter from the Court’s docket.

                                               1
       Objections to the Magistrate Judge’s Proposed Findings and Recommendation were due

by June 17, 2019, and none were filed by either party. The Court is not required to review, under

a de novo or any other standard, the factual or legal conclusions of the magistrate judge as to those

portions of the findings or recommendation to which no objections are addressed. Thomas v. Arn,

474 U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver of de novo review

and the Petitioner’s right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th

Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Respondent’s Motion to Dismiss for Failure to Exhaust

(Document 13) be GRANTED, the Petitioner’s Petition Under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody (Document 2) be DISMISSED, and this matter be

REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                              ENTER:          July 1, 2019




                                                 2
